Citation Nr: 9917632	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.   98-01 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), formerly diagnosed as anxiety 
reaction, currently rated as 10 percent disabling.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had service from January 1962 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO) that increased a noncompensable rating 
for PTSD, formerly diagnosed as anxiety reaction, to 10 
percent disabling.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim for an increased rating has been 
developed.

2.  The appellant's posttraumatic stress disorder does not 
result in occupational and social impairment caused by more 
than mild or transient symptoms.


CONCLUSION OF LAW

The criteria for an increased rating for posttraumatic stress 
disorder have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 3.321(a), Part 4, Diagnostic Codes 
9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone a VA 
examination and has been involved in VA outpatient care for 
PTSD.  Those records do not reveal additional sources of 
relevant information that may be available concerning the 
present claim.  The Board accordingly finds the duty to 
assist him, mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

The Board must determine whether the evidence supports the 
appellant's claim or is in relative equipoise, with him 
prevailing in either event.  However, if a preponderance of 
the evidence is against his claim, the claim must be denied.  
38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 4.3(1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).

Under Diagnostic Code 9411, the appellant is currently in 
receipt of a 10 percent rating which is warranted where there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress or; symptoms controlled by continuous 
medication.  A 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attack (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating would require occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service medical records indicate that the appellant was 
originally diagnosed with anxiety neurosis (anxiety 
reaction).  Service connection has been in effect has been in 
effect for the anxiety neurosis at a noncompensable rate 
since 1984.

A VA psychiatric examination in October 1997 indicates the 
appellant arrived on time to the interview.  His grooming and 
hygiene appeared good.  He showed no unusual motor activity 
or mannerisms.  His speech was delivered in a moderate tone 
and pace.  The content was rational and goal oriented.  There 
was no evidence of tangentiality, loose associations, or 
flight of ideas.  Remote, recent, and more immediate memory 
function appeared intact.  The only alterations of sensory 
stimuli reported were the vivid dreams and recall of bodies, 
etc. from the war.  He admitted to drinking beer, but denied 
the intake of other forms of alcohol or any street drug.  

The appellant acknowledged some periods of depression after 
he has had an especially restless night dreaming and 
recalling war events.  He reported having problems sleeping.  
His wife did most of the cooking at home; however, he did all 
of the baking and usually some cooking on Sunday.  He also 
assisted in taking care of his 91-year-old mother-in-law.  
The symptoms he reported on the Mississippi Scale for Combat 
Related PTSD test were consistent with those he reported 
during the course of the earlier clinical interview and were 
particularly strong in the areas of vivid dreams and 
nightmares, intrusive thoughts about the war, being 
distressed when something happened that reminded him of the 
war, being in situations that made him think he was back in 
the military, trying to avoid situations that reminded him of 
the war, and some emotional blunting.  

The Axis I diagnosis was PTSD.  The Global Assessment of 
Functioning (GAF) Score was 60 to 70, which indicates that 
the appellant has between mild to moderate symptoms or 
difficulty in social and occupational functioning.

The appellant and his wife testified in a June 1998 hearing 
at the RO.  They testified that he has problems sleeping.  He 
testified  that he was not taking medication for his nervous 
condition. He does not go out to eat and avoids large crowds.  
He no longer belongs to his Veteran organization.  He does 
participate in family functions.

A VA outpatient report dated September 1998 indicates that 
the appellant had not had nightmares for the past month.  He 
had not had flashbacks for approximately 6 weeks.  However, 
he continued to be startled easily.  He denied crying spells.   
He had poor memory.  He avoided crowds, but liked to have a 
few people over for drinks.  He slept 6-7 hours per night.  
He drank 16 packs of beer three times a week.  He had a GAF 
score of 70.

A VA outpatient report dated October 1998 notes that the 
appellant's nightsweats had decreased.  He continued to get 
startled easily.  His memory continued to be poor.  He had 
nightmares twice in the last past two weeks.  His anxiety had 
lowered.  He had a GAF of 75.  

In order for a 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attack (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Having considered the evidence of record and the applicable 
laws, the Board finds that an increased rating for PTSD, 
currently rated as 10 percent disabling, is not warranted.  
The appellant exhibits PTSD symptomatology which, when he 
last underwent VA examination, was felt to fluctuate from 
mild to moderate.  However, mild or even less than mild PTSD 
symptomatology was found on subsequent outpatient 
evaluations.  His symptoms include restless sleep, periods of 
depression and intrusive thoughts about the war.  However, 
the objective evidence does not reflect intermittent periods 
of inability to perform occupational tasks, suspiciousness or 
panic attacks.  Therefore, the appellant is not entitled to 
an increased evaluation for PTSD, currently rated as 10 
percent disabling.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(a)(West 1991); 38 C.F.R. § 3.102, 4.3 (1998).



ORDER

An increased rating for posttraumatic stress disorder is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeal

 

